Contrary to the father’s contention, the Family Court providently exercised its discretion by, in effect, granting the mother’s motion to dismiss the petition on the ground that New York is an inconvenient forum. After reviewing the appropriate factors, the Family Court providently concluded that California is the more appropriate and convenient forum (see Domestic Relations Law § 76-f; Matter of Toale v Caravella, 86 AD3d 576 [2011]; Uvaydov v Wexley, 63 AD3d 827 [2009]; Matter of Erlec v Johnson, 58 AD3d 730 [2009]; Matter of Hall v Hall, 44 AD3d 771 [2007]; Clark v Clark, 21 AD3d 1326 [2005]; compare Matter of Ferris v Quinones, 44 AD3d 854 [2007]).
The father’s remaining contentions are without merit. Mastro, J.E, Chambers, Sgroi and Miller, JJ., concur.